FINAL REJECTION
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 12/10/2021, with respect to the rejection(s) of the claim(s) 1-20 under 35 U.S.C. 103 as being unpatentable over EL KALIOUBY (US 20200226355 A1) in view of YUHARA (US 20060082437 A1) further in view of TAKADA et al. (US 20200307519 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACOB (US 20140329513 A1) in view of YUHARA (US 20060082437 A1) further in view of TAKADA et al. (US 20200307519 A1).
Re claim 1. JACOB discloses (FIG.1-4) a vehicular security system, the vehicular security system comprising: 

a remote device 118, wherein the remote device comprises a first biometric sensor 122, and wherein the remote device comprises a portable device (i.e. key fob which is a separate device – FIG.2); [0014]
wherein the electronic circuitry of the ECU comprises a data processor (i.e. CPU 312 includes a processor) for processing sensor data captured by the first biometric sensor; [0045]
wherein, with the remote device exterior of the vehicle (i.e. fob 118 scans fingerprint with scanner 122 in exterior of vehicle to unlock door to get inside [0014]), the first biometric sensor captures first biometric sensor data representative of an identity of a user (i.e. fingerprint) of the remote device; [0013-0014]
 [0013] A motor vehicle can also be provided with, or configured to operate responsive to a wireless key fob 118. Some embodiments of the key fob 118 are able to lock and unlock vehicle doors by the transmission of radio frequency signals 119 from the key fob 118. Actuating a momentary or push-button switch or ignition button 120 on the fob 118 causes a radio frequency transmitter inside the fob 118 to transmit a signal 119, which will be received by compatible receivers that are within range of the signal transmitted from the key fob 118.

[0014] The key fob 118 shown in FIG. 1 differs from prior art key fobs in that it also has an added fingerprint scanner 122 located in front of or on top of the ignition button 120. A fingerprint can be obtained every time the ignition button 120 is depressed or actuated. Actuating the ignition button 120 on the key fob 118 thus causes the finger print scanner 122 to scan or capture a driver's fingerprint, convert the finger print image to signals and transmit the signals 119 representing the fingerprint from the key fob 118 over the radio frequency carrier emitted from the key fob 118 to lock and unlock a vehicle's doors.

a second biometric sensor (any of sensors 116, 142, 146, 202-n, 304, 306 – FIG.1-3) disposed in the vehicle; 
wherein, following the ECU unlocking the door of the vehicle to provide access to allow the identified authorized user to access the vehicle (i.e. implicitly a vehicle door is unlocked and opened before identified driver is allowed to operate vehicle – ignition, driving, etc.), and with the identified authorized user in the vehicle [0014], the second biometric sensor captures second biometric sensor data representative of an identity of the authorized user (FIG.3-4 – includes second biometric data 
wherein the ECU, via processing by the data processor of the captured second biometric sensor data, determines whether the identity of the identified authorized user (i.e. captured biometric data is determined to be from identified driver – there are at least two different biometric data obtained for determination purposes and determines biometric matching) of the vehicle matches an authorized operator of the vehicle. [0038-0041]
Arguably, JACOB discloses that at least the biometrically identified user [0041] could be determined to be within vehicle and is the same biometrically identified user is also the operator (FIG.4) or not, to determine whether to enable or disable wireless device operation (method of FIG.4 steps 412/420 operates based on determining biometric data matching) to prevent unsafe usage of a wireless device for instance.
	However, JACOB fails to explicitly disclose:
	wherein the ECU, via processing by the data processor of the captured first biometric sensor data, determines whether the identity of the user of the remote device matches an authorized user of the vehicle, and wherein authorized users of the vehicle are authorized to access an interior of the vehicle; 
wherein the ECU, responsive to determining that the identity of the user of the remote device matches an authorized user of the vehicle, unlocks a door of the vehicle to allow the identified authorized user to access the vehicle.

Furthermore, YUHARA teaches
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adapting the functions as taught by YUHARA to use first sensor data (i.e. a mobile device of some kind) to obtain user (driver) data to determine authorized identity for the vehicle control system of JACOB in order to prevent unauthorized access/operation of vehicle using biometric type data (i.e. facial, voice features).
However, JACOB as modified by YUHARA fails to explicitly disclose:
wherein the ECU, responsive to determining that the identity of the authorized user matches an authorized operator of the vehicle, allows the authorized operator to operate the vehicle; and 
wherein the ECU, responsive to determining that the identity of the authorized user does not match an authorized operator of the vehicle, does not allow operation of the vehicle.  
TAKADA teaches (abstract) in a similar field of invention (i.e. fig.1-3) wherein a vehicle access control system and method (fig.3-4 – includes various functions determined by biometric authentication) which includes with the identified authorized user (fig.3 – steps 100-108) in the vehicle, the biometric sensor (i.e. fingerprint sensor 38 – fig.2) captures sensor data representative of an identity of the authorized user (steps 118, 140-144 – fig.3); wherein the ECU 40, via processing by the data processor of the captured sensor data, determines whether the identity of the identified user of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the functions as taught by TAKADA to use sensor data (i.e. fingerprint data of user once user is inside vehicle) further authorize more control functions for the vehicle of JACOB and YUHARA in order to provide an additional layer of security for operation of vehicle (i.e. turning on engine, etc.) using biometric type data (i.e. facial, voice features).
	Re claim 2. JACOB discloses the vehicular security system of claim 1, wherein the first biometric sensor comprises one selected from the group consisting of (i) a fingerprint sensor (fingerprint scanner 122), (ii) a voice recognition sensor, and (iii) a facial recognition camera.  
Re claim 3. JACOB further discloses the vehicular security system of claim 1.
However, JACOB fails to explicitly disclose:
wherein the remote device comprises a mobile phone.
YUHARA clearly teaches using as a remote device a mobile phone (FIG.9) for purpose of accessing vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a mobile phone as a remote device (i.e. fob/key) as taught by YUHARA in order to obtain a common mobile remote device for vehicle access.
Re claim 10. JACOB discloses the vehicular security system of claim 1, wherein the second biometric sensor comprises one selected from the group consisting of (i) a fingerprint sensor, (ii) a voice recognition sensor 146, and (iii) a facial recognition camera 142.  

Re claim 12. JACOB as modified by YUHARA (as for claim 3) discloses the vehicular security system of claim 1, wherein the remote device comprises a smart phone of the user.  
Re claim 13. JACOB as modified by YUHARA and TAKADA discloses the vehicular security system of claim 1, wherein the ECU, responsive to determining that the identity of the authorized user matches an authorized operator of the vehicle, starts the vehicle (as discussed for claim 1 – immobilizer/ignition function starts vehicle).  
Re claim 14. JACOB as modified by YUHARA and TAKADA (as applied for claim 1 – given the similarity is claim language scope) discloses a method for controlling access of a vehicle, the method comprising: 
receiving, at an electronic control unit (ECU) of a vehicle, a request to access the vehicle, wherein the request to access the vehicle comprises first biometric sensor data representative of an identity of a user, and wherein the first biometric sensor data is received from a remote device comprising a first biometric sensor, the first biometric sensor capturing the first biometric sensor data; 
determining, by the ECU, based on the first biometric sensor data, whether the user is authorized to access the vehicle; 
responsive to determining that the user is authorized to access the vehicle, operating, by the ECU, a first function of the vehicle (i.e. unlocking/opening vehicle door), wherein the first function is associated with granting access to the vehicle; 
receiving, at the ECU from a second biometric sensor disposed within the vehicle, a request to operate the vehicle, wherein the request to operate the vehicle comprises second biometric sensor data representative of an identity of an occupant of the vehicle, and wherein the second biometric sensor data is different than the first biometric sensor data, and wherein the second biometric sensor captures 
determining, by the ECU, based on the second biometric sensor data, whether the occupant of the vehicle is authorized to operate the vehicle; and 
responsive to determining that the occupant is authorized to operate the vehicle, operating, by the ECU, a second function of the vehicle (ignition of vehicle or other functions), wherein the second function is associated with starting and/or maneuvering the vehicle.
Re claim 15. JACOB discloses (FIG.2) the method of claim 14, wherein the remote device comprises a remote portable device of the user, and wherein the first biometric sensor comprises a fingerprint sensor 122 disposed on the remote portable device of the user.  
Re claim 16. JACOB discloses (as for claim 14 – FIG.1-4) the method of claim 14, wherein the first function comprises unlocking a door of the vehicle.  
Re claim 17. JACOB as modified by YUHARA and TAKADA (as discussed for claim 1 and 14) discloses the method of claim 14, further comprising, responsive to determining that the occupant is not authorized to operate the vehicle, refusing, by the ECU, to operate the second function of the vehicle.  
Re claim 18. JACOB as modified by YUHARA discloses the method of claim 14, wherein the remote device comprises a smart phone of the user (as for claim 3), and wherein the second biometric sensor comprises a driver monitoring camera of a driver monitoring system of the vehicle (as for claim 10).  
Re claim 19. JACOB as modified by YUHARA and TAKADA (as applied for claim 1 – given the similarity is claim language scope) discloses a vehicular security system, the vehicular security system comprising: 
an electronic control unit (ECU) disposed in a vehicle equipped with the vehicular security system, the ECU comprising electronic circuitry and associated software; 

wherein the electronic circuitry of the ECU comprises a data processor for processing sensor data captured by the first biometric sensor; 
wherein, with the user device exterior of the vehicle, the first biometric sensor captures first biometric sensor data representative of an identity of a user of the user device; 
wherein the ECU, via processing by the data processor of the captured first biometric sensor data, determines whether the identity of the user of the user device matches an authorized user of the vehicle, and wherein authorized users of the vehicle are authorized to access an interior of the vehicle; 
wherein the ECU, responsive to determining that the identity of the user of the user device matches an authorized user of the vehicle, controls a first function of the vehicle, wherein the first function provides access to the vehicle; 
a second biometric sensor disposed in the vehicle, wherein, following the ECU controlling the first function of the vehicle to provide access to the vehicle, the second biometric sensor captures second biometric sensor data representative of an identity of an occupant of the vehicle, and wherein the second biometric sensor data is different than the first biometric sensor data, and wherein the second biometric sensor captures biometric information that is different than biometric information captured by the first biometric sensor; 
wherein the ECU, via processing by the data processor of the captured second biometric sensor data, determines whether the identity of the occupant of the vehicle matches an authorized operator of the vehicle, and wherein authorized operators of the vehicle are authorized to operate the vehicle; and 
wherein the ECU, responsive to determining that the identity of the occupant of the vehicle matches an authorized operator of the vehicle, controls a second function of the vehicle that allows the authorized operator to operate the vehicle.  

Re claim 21. JACOB discloses (as for claim 10) the vehicular security system of claim 20, wherein the second biometric sensor comprises a driver monitoring camera of a driver monitoring system of the vehicle. 
Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JACOB (US 20140329513 A1) in view of YUHARA (US 20060082437 A1) further in view of TAKADA et al. (US 20200307519 A1) further in view of EL KALIOUBY (US 20200226355 A1).
Re claim 4. However, JACOB as modified by YUHARA and TAKADA fails to explicitly disclose:
wherein the ECU determines whether the identity of the user of the remote device matches an authorized user of the vehicle by comparing the captured first biometric sensor data to identity data associated with a plurality of authorized users, and wherein the identity data associated with the plurality of authorized users is stored in memory.
EL KALIOUBY similarly teaches [0061, 0080] a vehicular security system of claim 1, wherein the ECU determines whether the identity of the user (i.e. a plurality of users’ data is capable of being processed by vehicle control system during operation – which requires storing of obtained user biometric data) of the remote device matches an authorized user of the vehicle by comparing the captured first sensor data to identity data associated with a plurality of authorized users [0080], and wherein the identity data associated with the plurality of authorized users is stored in memory [0061].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adapting the system of JACOB as taught by EL KALIOUBY in order to obtain a system which can operate with a plurality of drivers for instance.
Re claim 5. JACOB discloses (FIG.1-2) the vehicular security system of claim 4, wherein the second biometric sensor is disposed within an interior portion of the vehicle.  

Re claim 7. JACOB as modified by YUHARA, TAKADA and EL KALIOUBY discloses in combination, the vehicular security system of claim 4, wherein the ECU determines (EL KALIOUBY – [0061, 0080]) whether the identity of the identified authorized user of the vehicle matches an authorized operator (JACOB discusses distinction between different users of vehicle performing different functions [0041] FIG.4) of the vehicle by comparing the captured second biometric sensor data to identity data associated with a plurality of authorized operators (i.e. a plurality of drivers can use the vehicle system), and wherein the identity data associated with the plurality of authorized operators is stored in memory (as for claim 4).  
Re claim 8. JACOB as modified by YUHARA, TAKADA and EL KALIOUBY discloses the vehicular security system of claim 7, wherein (YUHARA – [0013, 0048, 0064, 0114, 0216, 0266]) the plurality of authorized users is different than the plurality of authorized operators.  
Re claim 9. JACOB as modified by YUHARA, TAKADA and EL KALIOUBY discloses (as for claim 8) the vehicular security system of claim 8, wherein the plurality of authorized operators is a subset of the plurality of authorized users (i.e. a total number of plural users would include the subset of plural authorized users to prevent some users from operating vehicle system in the same manner reserved for specific authorized operators, such as owner(s)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/3/2022